                        Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 1 of 46

 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
 SOUTHERN DISTRICT OF TEXAS

 Case number (if known):                                     Chapter       11
                                                                                                                     Check if this is an
                                                                                                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.


1.   Debtor's name                     IRON HORSE TOOLS, L.L.C

2.   All other names debtor used
     in the last 8 years

     Include any assumed names,
     trade names and doing
     business as names


3.   Debtor's federal Employer
     Identification Number (EIN)           2      6      –      2      6        5    7         8   3     8

4.   Debtor's address                  Principal place of business                                     Mailing address, if different from principal
                                                                                                       place of business

                                       4502 S. Staples
                                       Number         Street                                           Number     Street


                                                                                                       P.O. Box



                                       Corpus Christi                      TX       78411
                                       City                                State    ZIP Code           City                           State   ZIP Code


                                                                                                       Location of principal assets, if different
                                       Nueces                                                          from principal place of business
                                       County



                                                                                                       Number     Street




                                                                                                       City                           State   ZIP Code

5.   Debtor's website (URL)            www.ironhorsetools.com

6.   Type of debtor                           Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                              Partnership (excluding LLP)
                                              Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                       Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 2 of 46
Debtor IRON HORSE TOOLS, L.L.C                                                           Case number (if known)

7.   Describe debtor's business        A. Check one:

                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above


                                       B. Check all that apply:

                                            Tax-exempt entity (as described in 26 U.S.C. § 501)
                                       
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-3)

                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C.   NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes




8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                            Chapter 7
     debtor filing?                    
                                           Chapter 9
     A debtor who is a "small              Chapter 11. Check all that apply:
     business debtor" must check
     the first sub-box. A debtor as
                                                         The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                            aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     defined in § 1182(1) who elects                        affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     to proceed under subchapter V                          recent balance sheet, statement of operations, cash-flow statement, and federal
     of chapter 11 (whether or not                          income tax return or if any of these documents do not exist, follow the procedure
     the debtor is a "small business                        in 11 U.S.C. § 1116(1)(B).
     debtor") must check the second
     sub-box.                                                 The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                         
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                              OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                              sheet, statement of operations, cash-flow statement, and federal income tax
                                                              return, or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).


                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                              Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                              form.


                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule 12b-2.

                                           Chapter 12




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
                        Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 3 of 46
Debtor IRON HORSE TOOLS, L.L.C                                                            Case number (if known)

9.   Were prior bankruptcy                 No
     cases filed by or against
     the debtor within the last 8          Yes. District                                        When                    Case number
     years?                                                                                             MM / DD / YYYY
                                                 District                                        When                    Case number
     If more than 2 cases, attach a
                                                                                                        MM / DD / YYYY
     separate list.
                                                 District                                        When                    Case number
                                                                                                        MM / DD / YYYY

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes. Debtor                                                        Relationship
    affiliate of the debtor?
                                                   District                                                    When
     List all cases. If more than 1,                                                                                          MM / DD / YYYY
     attach a separate list.                       Case number, if known


                                                   Debtor                                                      Relationship

                                                   District                                                    When
                                                                                                                              MM / DD / YYYY
                                                   Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180
                                            days immediately preceding the date of this petition or for a longer part of such 180 days than in
                                            any other district.


                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this
                                            district.


12. Does the debtor own or                 No
    have possession of any
    real property or personal
                                           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
                                                 needed.
    property that needs
                                                 Why does the property need immediate attention?                 (Check all that apply.)
    immediate attention?
                                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                      safety.
                                                      What is the hazard?

                                                     It needs to be physically secured or protected from the weather.

                                                     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                      attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
                                                      related assets or other options).


                                                     Other


                                                 Where is the property?
                                                                               Number      Street




                                                                               City                                      State        ZIP Code

                                                 Is the property insured?

                                                     No
                                                     Yes. Insurance agency

                                                               Contact name

                                                               Phone




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
                       Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 4 of 46
Debtor IRON HORSE TOOLS, L.L.C                                                           Case number (if known)


              Statistical and adminstrative information
13. Debtor's estimation of             Check one:
    available funds
                                        Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                           creditors.

14. Estimated number of                    1-49                              1,000-5,000                          25,001-50,000
    creditors                               50-99                              5,001-10,000                          50,001-100,000
                                                                                                               
                                           100-199                           10,001-25,000                        More than 100,000
                                           200-999

15. Estimated assets                       $0-$50,000                        $1,000,001-$10 million               $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million              $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million             $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million            More than $50 billion

16. Estimated liabilities                  $0-$50,000                        $1,000,001-$10 million               $500,000,001-$1 billion
                                           $50,001-$100,000                  $10,000,001-$50 million              $1,000,000,001-$10 billion
                                           $100,001-$500,000                 $50,000,001-$100 million             $10,000,000,001-$50 billion
                                           $500,001-$1 million               $100,000,001-$500 million            More than $50 billion

              Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
    authorized representative            this petition.
    of debtor
                                        I have been authorized to file this petition on behalf of the debtor.

                                        I have examined the information in this petition and have a reasonable belief that the information is
                                         true and correct.


                                       I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on 08/18/2020
                                                       MM / DD / YYYY



                                           X /s/ Joey Phillips
                                              Signature of authorized representative of debtor
                                              Joey Phillips
                                              Printed name
                                              Manager and President
                                              Title




Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
                     Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 5 of 46
Debtor IRON HORSE TOOLS, L.L.C                                               Case number (if known)

18. Signature of attorney        X /s/ Howard Marc Spector                                       Date   08/18/2020
                                    Signature of attorney for debtor                                    MM / DD / YYYY

                                    Howard Marc Spector
                                    Printed name
                                    Spector & Cox, PLLC
                                    Firm name
                                    12770 Coit Road
                                    Number          Street
                                    Suite 1100

                                    Dallas                                               TX              75251
                                    City                                                 State           ZIP Code


                                    (214) 365-5377                                       hms7@cornell.edu
                                    Contact phone                                        Email address
                                    00785023                                             TX
                                    Bar number                                           State




Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 5
                      Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 6 of 46
                                      UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF TEXAS
                                           CORPUS CHRISTI DIVISION
  IN RE:   IRON HORSE TOOLS, L.L.C                                                CASE NO

                                                                                 CHAPTER      11

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 8/18/2020                                          Signature   /s/ Joey Phillips
                                                                    Joey Phillips
                                                                    Manager and President




Date                                                    Signature
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 7 of 46

               BAYOU LAND, LLC
              117 MAGNOLIA DRIVE
              METAIRIE, LOUISIANA 70005



               BLUEHENGE CAPITAL SECURED DEBT SBIC, LP
              400 CONVENTION STREET
              BATON ROUGE, LOUISIANA 70802



               CIMARRON DRILLING TECHNOLOGIES, LLC
              311 SARATOGA BLVD
              CORPUS CHRISTI, TEXAS 78417



               CLO&E, LLC
              311 SARATOGA BLVD
              CORPUS CHRISTI, TEXAS 78417



               STONEHENGE CAPITAL FUND TEXAS II, LP
              3625 N. HALL STREET, STE 615
              DALLAS, TEXAS 75219



               STONEHENGE CAPITAL FUND TEXAS, LP
              3625 N. HALL STREET, STE 615
              DALLAS, TEXAS 75219



               TABOR CAPITAL, LLC
              2820 SELWYN AVE, STE 550
              CHARLOTTE, NORTH CAROLINA 28209



              113 LLC
              PO Box 1688
              Mills, WY 82644



              A & H Connection Solutions, Inc.
              P.O. Box 1140
              Orange Grove, TX 78372
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 8 of 46

              A Helping Hand (Janna Watson)
              PO Box 620
              Sidney, MT 59270



              A-Dependable Drug Testing, LLC
              1099 Waters Edge Dr
              Sute 200
              Granbury, TX 76048


              Absolute Control, LLC
              2810 Washington Drive
              Houston, TX 77038



              Accumulators, Inc.
              18435 Morton Road
              Houston, TX 77084



              Accurate Valve Services Inc
              9325 Agnes St
              Corpus Christi, TX 78406



              ADT Security Services, Inc.
              P.O. Box 371878
              Pittsburgh, PA 15250-7878



              Advanced Building Services
              Advanced Building Services
              PO Box 51817
              Lafayette, LA 70505


              Affordable Security Systems
              PO Box 26
              Midland, TX 79702



              Airgas USA, LLC
              P.O. Box 734671
              Dallas, TX 75373-4671
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 9 of 46

              All Washed Up
              P.O. Box 1006
              Orange Grove, TX 78372



              Allendorph Specialties, INC.
              201 Stanton St.
              Broussard, LA 70518



              American Eagle Logistics
              PO Box 679558
              Dallas, TX 75267-9558



              American Electric Power 100-209-823-1-9
              PO Box 371496
              Pittsburgh, PA 15250-7496



              American Electric Power 103-892-695-2-2
              P.O. Box 371496
              Pittsburgh, PA 15250-7496



              American Electric Power 106-284-456-4-4
              P.O. Box 371496
              Pittsburgh, PA 15250



              American Electric Power 109-268-746-4-4
              P.O. Box 371496
              Pittsburgh, PA 15250-7496



              AMERICAN WELDING & GAS, Inc.
              216 North Central
              Sidney, MT 59270



              AmeriPride Linen & Uniform Service
              P.O. Box 695
              Bemidji, MN 56619-0695
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 10 of 46

               AmeriPride Linen & Uniform Service-ND
               PO Box 2020
               Bemidji, MN 56619-2020



               Anderson, Lehrman, Barre & Maraist, LLP
               1001 Third St, Suite 1
               Corpus Christi, TX 78404



               Apex Energy Service, LLC
               3901 Washington Road
               Suite 201
               Canonsburg, PA 15317


               Apollo Supply (Hufco)
               PO Box 40489
               Houston, TX 77240



               Arcadia Oilfield Supply, Inc
               902 Jenkins St
               Mansfield, LA 71052



               ARG Partners
               3245 Main St., Suite 235-330
               Frisco, TX 75034



               AT&T Mobility - IH
               P.O. Box 6463
               Carol Stream, IL 60197-6463



               Austin Distributing LLC
               P.O. Box 7890
               Amarillo, TX 79114-7890



               Auto Value Parts Stores
               115 2nd Ave SE
               Sidney, MT 59270
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 11 of 46

               AWC INC.
               PO BOX 974800
               Dallas, TX 75397-4800



               B&K Equipment, LLC
               P.O. Box 741
               Wyalusing, PA 18853



               Barnhart Bolt & Special Fasteners, Inc
               P.O. Box 69085
               Odessa, TX 79769-9085



               Basin Broadband, Inc.
               394 NE 1250
               Andrews, TX 79714



               Bayou Belle Waste
               10017 Drag Strip Rd.
               Keithville, LA 71047



               Bearing Service & Supply, Inc.
               PO Box 7750
               Shreveport, LA 71137



               Bell Properties
               2334 Harvey Mitchell PKWY S.
               College Station, TX 77845



               Ben's Fleet Truck Service
               P.O. Box 18007
               Corpus Christi, TX 78480



               Benezon LLC
               PO Box 746490
               Atlanta, GA 30374
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 12 of 46

               Bernard Health
               2817 W End Ave, Ste 126-281
               Nashville, TN 37203



               Bestway Oilfield, Inc.
               16030 Market St.
               Channel View, TX 77530



               BJ Champion Valve & Machine, L.P.
               16010 Kitzman Road
               Cypress, TX 77429



               Black Hills Energy
               PO Box 6001
               Rapid City, SD 57709-6001



               Bluehenge Capital Secured Debt SBIC, LP
               191 W Nationwide Blvd, Suite 600
               Columbus, OH 43215



               Bob Lane's Welding, Inc
               545 Rummer Road
               Marietta, OH 45750



               Bobby Lehmann, Inc
               P.O. Box 59
               Giddings, TX 78942



               Border States Electric Supply
               P.O. Box 911105
               Denver, CO 80291-1105



               Boss Office & Computer Products
               124 N Central
               Sidney, MT 59270
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 13 of 46

               Boston Mutual
               PO Box 55153
               Boston, MA 02005



               Bourque Sales and Service, Inc
               P.O. Box 51141
               Lafayette, LA 70505



               Bowen, Miclette & Brit of LA
               1100 Poydras, Suite 1250
               New Orleans, LA 70163



               Brady's Welding & Machine Shop, Inc.
               PO Box 788
               Healdton, OK 73438



               Bridge Tool & Die, Inc.
               125 Industrial Drive
               Buckley, MI 49620



               Broughton Commercial Properties, LLC
               639 State Route 821
               Marietta, OH 45750



               Brown Dog, Inc.
               81651 Wild Goose Circle
               Fay, OK 73646-9533



               Brush Country Groundwater
               PO Box 607
               Alice, TX 78333-0607



               BRYAN HOSE & GASKET
               PO Box 2320
               Bryan, TX 77806
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 14 of 46

               Buckley & Associates, PC
               101 N. Shoreline Blvd, Suite 500
               Corpus Christi, TX 78401



               BugPro Inc.
               101 N. Flournoy
               Alice, TX 78332



               C & D Welding and Oilfield Service, LLC
               P.O. Box 1012
               Cuero, TX 77954



               C. PORTER SCHUTT III
               605 ADAMS DAM ROAD
               WILMINGTON, DELAWARE 19807



               C. PORTER SCHUTT TRUST NO 4 1990
               605 ADAMS DAM ROAD
               WILMINGTON, DELAWARE 19807



               Calallen Minor Emergency CTR
               11559 Leopard St.
               Corpus Christi, TX 78410-3415



               Caprock Health Group
               4401 82nd Street
               Suite 1200
               Lubbock, TX 79424


               Carper Well Service, Inc
               P.O. Box 273
               Reno, OH 45773



               Carr, Riggs & Ingram, LLC
               PO Box 14062
               Tallahassee, FL 32317
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 15 of 46

               CC Disposal Service
               PO Box 679859
               Dallas, TX 75267-9859



               CCTX I.T, LLC
               Lowell Alan Williams Jr
               7406 Sydney St.
               Corpus Christi, TX 78414


               Central Water Conditioning
               PO Box 468
               Sidney, MT 59270-0468



               Certified Pressure Testing, LLC - CPT
               2901 W Sam Houston Pkwy N Suite B-215
               Houston, TX 77041



               Chromatic Industries
               16400 Air Center Blvd.
               Houston, TX 77032



               Cintas Corporation
               P.O. Box 631025
               Cincinnati, OH 45263-1025



               City of Corpus Christi
               PO Box 9097
               Corpus Christi, TX 78469



               City of Corpus Christi
               c/o Nueces County
               901 Leopard St.
               Corpus Christi, TX 78401


               City of Marietta
               P.O. Box 774
               Marietta, OH 45750
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 16 of 46

               CMA Consulting LLC
               1213 Cline St.
               Corpus Christi, TX 78418



               Complete Energy Services
               Corpus Christi, WV 25276




               Constellation NewEnergy, Inc.
               PO Box 4640
               Carol Stream, IL 60197-4640



               Corpus Christi Gasket & Fastener, Inc.
               PO Box 4074
               Corpus Christi, TX 78469



               Cortec, LLC
               208 Equity Blvd.
               Houma, LA 70360



               Costy's Energy Services
               2329 S Main St.
               Mansfield, PA 16933



               Cross Petroleum Service
               P.O. Box 727
               Sidney, MT 59270



               Crown Oilfield Instrumentation
               PO Box 790
               Maurice, LA 70555



               CSJ Enterprises, Inc
               CSJ Enterprises, Inc
               13714 Hwy 171
               Mansfield, LA 71052
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 17 of 46

               CT Corporation
               P.O. Box 4349
               Carol Stream, IL 60197-4349



               Dakota Supply Group
               PO BOX 74007497
               Chicago, IL 60674-7497



               DANIEL BURKE
               305 MAGNOLIA DRIVE
               METAIRIE, LOUISIANA 70005



               Darby's Welding & Mach
               78 48th Ave SW
               Dickinson, ND 58601



               Davis, Hutchinson & Wilkerson, LLP
               802 N. Carancahua, Suite 1500
               Corpus Christi, TX 78401-0024



               Del Mar Community College District
               c/o Nueces County
               901 Leopard St.
               Corpus Christi, TX 78401


               Denham Welding & Steel Sales, Inc
               P.O. Box 418
               Morrilton, AR 72110



               Deutsch, Kerrigan & Stiles, LLP
               c/o Iberia Bank
               PO Box 53078
               Lafayette, LA 70505-3078


               Diamond T Services
               1501 Washington Ave.
               Golden, CO 80640
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 18 of 46

               Dick's Tire Service
               P.O. Box 571
               Monahans, TX 79756



               DIRECTV-1429
               PO Box 105249
               Atlanta, GA 30348-5249



               DIRECTV-4665
               PO Box 105249
               Atlanta, GA 30348-5249



               DIRECTV-7643
               PO Box 105249
               Atlanta, GA 348-524949



               DISA, Inc.
               Dept 3731
               PO Box 123731
               Dallas, TX 75312-3731


               Discount Motor Company
               6601 S. Padre Island Dr
               Corpus Christi, TX 78412



               DK Hauling, Inc.
               650 Antler Drive
               Casper, WY 82601



               DNOW, LP
               P.O. Box 200822
               Dallas, TX 75320-0822



               Dominion East Ohio
               PO Box 26785
               Richmond, VA 23261-6785
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 19 of 46

               Doorbust'n Portables & Septic Service LL
               P.O. Box 1003
               Sidney, MT 59270



               Duane Potts
               141 N. Main St.
               Woodsfield, OH 43793



               Dynamic Drilling Fluids
               2699 HWY 44
               Robstown, TX 78380



               Eagle Rubber & Supply
               P.O. Box 1253
               Levelland, TX 79336



               EAN Services, LLC
               PO Box 840173
               Kansas City, MO 64184-0173



               Elco Energy, LLC
               P.O. Box 899
               Kermit, TX 79745



               ELISE CHARBONNET KEEGAN
               8806 BEL AIR PLACE
               POTOMAC, MARYLAND 20854



               Elizabeth Carbide Components
               200 Monastery Drive
               Latrobe, PA 15650-2656



               ENDRESS + HAUSER
               Dept 78795
               PO BOX 78000
               Detroit, MI 48278-0795
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 20 of 46

               Energy Laboratories, Inc.
               Department 6250
               P.O. Box 4110
               Woburn, MA 01888-4110


               Energy Products, LLC.
               Dept 878
               PO Box 4346
               Houston, TX 77210-4346


               Enterprise FM Trust
               Enterprise Fleet Management Customer Bil
               PO Box 800089
               Kansas City, MO 64180-0089


               EquipmentShare
               PO Box 2214
               Decatur, AL 35609-2214



               Everest Indemnity
               C/O Mt. McKinley Managers
               PO Box 864005
               Orlando, FL 32886-4005


               Everest Water Corpus Christi
               1401 SPID
               Corpus Christi, TX 78416



               Expedi, Inc.
               8844 North Sam Houston Pkwy, Suite 210
               Houston, TX 77064



               Express Drilling Fluids, LLC
               5412 Leopard Street
               Corpus Christi, TX 78408



               Farm to Market Rd District
               c/o Nueces County
               901 Leopard St.
               Corpus Christi, TX 78401
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 21 of 46

               Fastenal
               PO Box 1286
               Winona, MN 55987-1286



               FastServe Supply
               P.O. Box 941649
               Plano, TX 75094-1649



               FDF Energy Services, LLC
               PO Box 677438
               Dallas, TX 75267-7438



               Fed Ex
               PO Box 660481
               Dallas, TX 75266-0481



               Fed Ex Freight
               Dept Ch PO Box 10306
               Palatine, IL 60055-0306



               FedEx-Coastal Drilling
               PO Box 660481
               Dallas, TX 75266-0481



               FESCO
               1000 Fesco Ave.
               Alice, TX 78332



               First Settlement Physical Therapy
               1500 Grand Central Ave Ste 101
               Vienna, WV 26105



               Fischer Bush Equipment
               2692 Madison Road
               Suite N1 #411
               Cincinnati, OH 45208
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 22 of 46

               FisherBroyles
               PO Box 935079
               Atlanta, GA 31193-5079



               FOWC, LLC dba/ Texas WashTub
               1401 S. Dwight
               Monahans, TX 79756



               Foxco Oilfield Supply
               P.O. Box 2171
               Orange Grove, TX 78372



               FRAC NDT
               1331 Ochsner Blvd
               Suite 200
               Covington, LA 70433


               FRED LOVAAS
               311 SARATOGA BLVD
               CORPUS CHRISTI, TEXAS 78417



               Frontier Communications
               P.O. Box 740407
               Cincinnati, OH 45274-0407



               G&G Services Unlimited
               P.O. Box 2214
               Decatur, AL 35609-2214



               Garcia's Welding Service
               611 North Bexar St.
               San Diego, TX 78384



               Gardner Denver, Inc.
               P.O. Box 955953
               St. Louis, MO 63195-5953
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 23 of 46

               Gas and Supply of Texas
               5125 IH-37 @ Navigation
               Corpus Christi, TX 78408



               Gateway
               315 S. Closner
               Edinburg, TX 78539



               GE Oil and Gas Inc
               C/O JNR Adjustment Company, INC.
               P.O. Box 948197
               Maitland, FL 32794


               Gexa Energy
               P.O. Box 660100
               Dallas, TX 75266-0100



               GMT RESOURCES
               2738 Cliftmont Ave NE
               Canton, OH 44705



               Gonzales Septic
               126 East Junction Drive
               Odessa, TX 79766



               GP-50
               2770 Long Rd.
               Grand Island, NY 14072



               Graco Oilfield Services
               5300 Town & Coutnry Blvd. Ste. 220
               Frisco, TX 75034



               Grainger
               Dept 878695238
               PO Box 419267
               Kansas City, MO 64141-6267
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 24 of 46

               Graybar
               1465 Monad Rd.
               Billings, MT 59101-3227



               GSI Sales & Services, LLC
               P.O. BOX 3201
               Alice, TX 78333



               Gulf Coast Repair & Machine Shop, Inc.
               6802 Leopard
               Corpus Christi, TX 78409



               Gulotta's, Inc.
               PO Box 9808
               New Iberia, LA 70562



               GWB Oil & Gas, LLC
               639 State Route 821
               Marietta, OH 45750



               Harold's Upholstery, Inc
               2808 Grand Ave.
               Billings, MT 59102



               Haysam Dawod
               4514 S. Staples
               Corpus Christi, TX 78411



               Herc Rentals, Inc
               PO Box 936257
               Atlanta, GA 31193



               Hilltop Shop, LLC
               P.O. Box 652
               Sidney, MT 59270
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 25 of 46

               Hose & Rubber Supply
               P.O. Box 158
               Randolph, UT 84064



               Howard County Tax Office
               PO Box 1111
               Big Spring, TX 79721



               Hydraquip Distribution
               PO Box 4493
               Houston, TX 77210



               Industrial Distributors INC
               P.O. BOX 767
               Cheyenne, WY 82003



               Industrial Safety Products, LLC
               P.O. Box 1417
               Bryan, TX 77806



               International Electronics
               633 Oliver Court
               Corpus Christi, TX 78408



               IPFS Corporation
               PO Box 730223
               Dallas, TX 75373-0223



               IRONMAN PI FUND II (QP) LP
               9525 KATY FREEWAY, STE 320
               HOUSTON, TEXAS 77024



               IRS
               PO Box 7346
               Philadelphia, PA 19114-7346
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 26 of 46

               James May
               PO Box 230702
               Houston, TX 77223



               JEFFS TRANSPORT
               17824 STATE RT 550
               MARIETTA, OH 45750



               Jim Wells County
               PO Box 607
               Alice, TX 78333-0607



               Jim Wells County Lat. Rd
               PO Box 607
               Alice, TX 78333-0607



               JMI Machine, LLC
               P.O. Box 68
               Alice, TX 78333



               JOEY PHILLIPS
               15214 CANE HARBOR
               CORPUS CHRISTI, TEXAS 78418



               John Hancock USA
               PO Box 2495
               Carol Stream, IL 60132-2495



               JOHN S LUBY
               14333 EMERALD
               CORPUS CHRISTI, TEXAS 78418



               Johnson Hardware & Furniture
               P.O Box 1006
               Sidney, MT 59270
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 27 of 46

               Johnson Rice & Company
               639 Loyola Ave #2775
               New Orleans, LA 70113



               JP Steel, LLC
               P.O. Box 592
               Katy, TX 77492



               Kalsi Seals
               745 Park Two Drive
               Sugarland, TX 77478



               KC WELDING
               2800 N Schlager Rd.
               Casper, WY 82604



               KD Timmons Inc
               P.O Drawer 2609
               Bryan, TX 77805



               Kelly Properties, LLC
               Laura Kelly
               PO Box 166
               Sidney, MT 59270


               Kennedy Wire Rope & Sling
               PO Box 4016
               Corpus Christi, TX 78469



               KENNETH A DESHANO
               PO BOX 1643
               MONTGOMERY, TEXAS 77356



               Keys- Triple G Answering Service
               P.O. Box 9315
               Corpus Christi, TX 78469-9315
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 28 of 46

               Keystone Oilfield Supply & Service LLC
               1216 Blue Eye Rd
               Spring Creek, PA 16436



               Kimble Recycling & Disposal, Inc.
               P.O. Box 448
               Dover, OH 44622



               Kleberg Bank
               5350 S. Staples
               Corpus Christi, TX 78411



               KLEBERG BANK NA
               PO BOX 7669
               CORPUS CHRISTI, TX, 78467-7669



               Konica Minolta Business Solutions
               USA Inc Dept. 2366
               PO Box 122366
               Dallas, TX 75312-2366


               Konica Minolta Premier Finance
               PO Box 105743
               Atlanta, GA 30348-5743



               Kringen Family LLP
               1645 S Central
               Sidney, MT 59270



               Lanzer Excavating LLC
               70493 Old 21 Road
               Cambridge, OH 43725



               LARRY D WHITE
               3313 MELCHER LANE
               BRENHAM, TEXAS 77833
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 29 of 46

               Leslie Equipment Co.
               C/O Powerplan
               21310 Network Place
               Chicago, IL 60673-1213


               Loaded Dice Safety
               PO Box 13627
               Odessa, TX 79768



               Lone Star International Corporation
               P.O Box 311296
               New Braunfels, TX 78131



               Longwood Elastomers, Inc.
               2665 Reliable Parkway
               Chicago, IL 60686



               M&G DEVELOPMENT, LP.
               PO Box 8
               ALICE, TX 78333



               Magic Industries, Inc.
               2308 S. Laurent
               Victoria, TX 77901



               Marietta Occupational Health Partners
               401 Mathew Street
               Marietta, OH 45750



               Marietta Office Supply
               27811 State Route 7
               Marietta, OH 45750



               MARK SHERIDAN
               12 ROSEDOWN CT
               NEW ORLEANS, LOUISIANA 70131
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 30 of 46

               Matherne Instrumentation Specialists Inc
               131 Capital Boulevard
               Houma, LA 70360



               MATHIS ASC
               1400 LOOP 459
               MATHIS, TX 78368



               MaxPro South
               92 Wilson Rd
               Humble, TX 77338



               McAdoo's Inc
               DBA McAdoo's Towing & Crane
               P.O.Box 476
               Claysville, PA 15323


               MCCarty Equipment Co.,LTD
               P.O. Box 841388
               Dallas, TX 75284-1388



               McCutcheon Enterprises, Inc
               PO Box 74807
               Cleveland, OH 44194-4807



               McMillen Welding, Inc.
               2415 W. Pike ST.
               Houston, PA 15342



               MedECash
               PO Box 95626
               South Jordan, UT 84095



               Mercy Medical Center
               PO Box 951082
               Clevenland, OH 44193
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 31 of 46

               METALTECH STEEL
               113 Industry Road
               Marietta, OH 45750



               MFCP/MD Hose & Fitting, LLC
               MD Hose & Fitting, LLC
               8433 Solution Center
               Chicago, IL 60677-8004


               MG Cleaners LLC
               Assignee for: M G Cleaners, LLC
               P.O. Box 3586
               Houston, TX 77253-3586


               MICHAEL CHARBONNET
               117 MAGNOLIA DRIVE
               METAIRIE, LOUISIANA 70005



               Michael D. Rubenstein
               Liskow & Lewis
               1001 Fannin Street
               Suite 1800
               Houston, Texas 77002

               Mid East Truck & Tractor Service
               831 Nassau St. W
               East Canton, OH 44730



               Mid-Rivers Communications
               PO Box 280
               Circle, MT 59215-0280



               Midwest Hose & Specialty, Inc.
               P.O. Box 96558
               Oklahoma City, OK 73143



               Miller's Garbage Service Inc.
               PO Box 117
               Savage, MT 59262
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 32 of 46

               Monahans-Wickett-Pyote Independent Schoo
               P.O. Box 290
               Monahans, Texas 79756



               Montana-Dakota Utilities Co
               PO Box 5600
               Bismarck, ND 58506-5600



               Mountain Supply & Service
               P.O. Box 3111
               Longview, TX 75606



               Mountain West Telephone
               123 W 1st St. Ste. C95
               Casper, WY 82601-2484



               MRC Global
               P.O. Box 204392
               Dallas, TX 7530-4392



               N&B Well Service, LLC
               P. O Box 715
               Monahans, TX 79756



               Newark-Element 14
               33190 Collection Center Dr.
               Chicago, IL 60693



               NIEHENKE WELDING INC.
               312 North Central Ave.
               Sidney, MT 59270



               Noey Trailer Repair
               P.O. Box 483
               Normangee, TX 77871
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 33 of 46

               NOV - National Oilwell Varco
               PO Box 201153
               Dallas, TX 75320-1153



               Nueces County
               901 Leopard St.
               Corpus Christi, TX 78401



               Nueces County Hospital District
               c/o Nueces County
               901 Leopard St.
               Corpus Christi, TX 78401


               Nueces Electric Coop., Inc
               PO Box 659821
               San Antonio, TX 78265-9121



               Odessa Physical Therapy, PC
               4407 N. Grandview
               Odessa, TX 79762



               Oil & Gas Safety Supply
               67681 Mall Rd.
               St. Clairsville, OH 43950



               Oil Center Research of Texas, LLC
               PO Box 92615
               Lafayette, LA 70509-2615



               Oilfield Technical Services L.L.C.
               7412 NW 83rd St.
               Oklahoma City, OK 73132



               OK Mud Gas Separator Rental, Inc.
               81651 Wild Goose Circle
               Fay, OK 73646
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 34 of 46

               Orange Grove ISD
               PO Box 607
               Alice, TX 78333-0607



               P & W Sales, Inc
               405 N. Hwy 135
               Kilgore, TX 56620



               PACT RENTALS
               P.O. BOX 1326
               Sidney, MT 59270



               Penelec
               PO Box 3687
               Akron, OH 44309-3687



               Permian Anchors
               P.O. Box 12238
               Odessa, TX 79768



               Permian Fire and Safety, LLC
               P.O. Box 9414
               Midland, TX 79708



               Petta Enterprises, LLC
               299 S. Main St.
               Mansfield, PA 16933



               PEX
               462 7th Avenue, 21st Floor
               New York, NY 10018



               Pitney Bowes
               PO Box 371887
               Pittsburgh, PA 15250-7887
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 35 of 46

               Pitney Bowes Purchase Power
               P.O. Box 371874
               Pittsburgh, PA 15250-7874



               PMI
               Pipe Steel Supplies
               P.O. Box 200424
               San Antonio, TX 78220


               Port-A-Jon, Inc
               P.O. Box 6180
               Shreveport, LA 71136



               Ported Tools Inc.
               P.O. Box 268
               Scott, LA 70583



               Prairie Electric Inc
               P.O Box 178
               Savage, MT 59262



               Praxair Distribution, Inc
               Dept Ch 10660
               Platine, IL 60055-0660



               Precision Products Inc.
               2908 N Dug Gap Rd SW
               Dalton, GA 30720



               PricewaterhouseCoopers, LLP
               PO Box 952282
               Dallas, TX 75395-2282



               Printing Dynamics
               3833 Apollo Rd.
               Corpus Christi, TX 78413
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 36 of 46

               Profire Energy, Inc.
               321 South 1250 West
               Lindon, UT 84042



               Psychemediics Corporation
               P.O, Box 4163
               Woburn, MA 01888-4163



               PTECH Drilling Tubulars LLC
               13618 Poplar Circle, Suite 302
               Conroe, TX 77304



               R&D Desoto Ventures LLC
               146 Valleyview St
               Minden, LA 71055



               R&R Grinding & Manufacturing, Inc.
               3705 N. County Rd. West
               Odessa, TX 79764



               R&S Oilfield, Inc
               12107 Old Huffmeister Rd
               Cypress, TX 77429



               Randi's Run
               PO Box 10556
               Corpus Christi, TX 78460



               Randolph Taxidermy
               3709 Apollo
               Corpus Christi, TX 78413



               Raven Recert LLC
               PO Box 14976
               Odessa, TX 79768
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 37 of 46

               Razor Rents
               PO Box 73
               Tallmadge, OH 44278



               Red Deer Ironworks USA Inc
               Red Deer Ironworks USA Inc
               1115 16 Road
               Fruita, CO 81521


               Reliable Pumps Consultants
               12951 S. Freeway
               Houston, TX 77047



               Reliance Standard Life Insurance
               PO Box 3124
               Southeastern, PA 19398-3124



               Reliant Energy
               PO Box 650475
               Dallas, TX 75265-0475



               Republic Services #688
               PO Box 78829
               Phoenix, AZ 85062-8829



               RICHARD COATNEY
               221 ARCHANGEL ST
               LAFAYETTE, LOUISIANA 70508



               Richland County Treasurer
               201 West Main
               Sidney, MT 59270



               Rigmaids, LLC
               P.O Box 112
               Muncy, PA 17756
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 38 of 46

               Riverview Industrial Supply LLC
               1205 Gravel Bank Rd
               Marietta, OH 45750



               RNB Controls
               4623 West Ranch Rd. 1431
               Kingsland, TX 7869



               Rob Murdoch Sales & Service Inc.
               33 S Johnson
               Alice, TX 78332



               Rocky Mountain Power
               PO Box 26000
               Portland, OR 97256-0001



               ROCKY MOUNTIAN INDUSTRIAL SUPPLY
               1711 English ave.
               Casper, WY 82601



               RODNEY HART
               PO BOX 2349
               CORPUS CHRISTI, TEXAS 78403



               RON MILLS
               204 MULBERRY DRIVE
               METAIRIE, LOUISIANA 70005



               Roy's Machine & Fabrication
               P.O. Box 7232
               Corpus Christi, TX 78467-7232



               Rumpke of Ohio Inc
               P.O. Box 538709
               Cincinnati, OH 45253-8709
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 39 of 46

               RUSCO Operating, LLC
               Mail Code: 5247
               PO Box 660367
               Dallas, TX 75266-0367


               Saba Studios, Inc
               4501 Carwright Rd, Suite 506
               Missouri City, TX 77459



               Safety-Kleen
               PO BOX 650509
               Dallas, TX 75265-0509



               Saia Motor Freight Line, LLC
               P.O. Box 730532
               Dallas, TX 75373-0532



               San Saba Cap
               1818 Broadway
               Kerrville, TX 78028



               Sand Separation Solutions, LLC
               PO BOX 302857
               Austin, TX 78703



               Sandford Oil South Texas, Inc.
               PO Box 660
               Decatur, TX 76234



               Sidney Water Department
               115 2nd St SE
               Sidney, MT 59270



               Silverheels Property Management, LLC
               410 Third Street
               Marietta, OH 45750
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 40 of 46

               Small Business Administration
               Branch Counsel
               3333 Ginger Creek Drive #B
               Springfield, IL 62711


               SMP-WT, LLC
               6001 Bridge Street
               Fort Worth, TX 76112



               SMS Machining, LLC
               7315 Old Hwy 105W
               Conroe, TX 77304



               Southern Tire Mart
               Dept. 143 PO Box 1000
               Memphis, TN 38148



               Sprint
               P.O. Box 4181
               Carol Stream, IL 60197-4181



               St. Joseph Regional Health Center
               2010 E. Villa Maria
               Bryan, TX 77802



               Stainless Steel Products, Inc
               PO Box 4050
               Corpus Christi, TX 78469



               STEVE SAUCIER
               306 ARLINGTON DRIVE
               METAIRIE, LOUISIANA 70001



               STOREY CHARBONNET
               639 LOYOLA AVE, STE 2775
               NEW ORLEANS, LOUISIANA 70113
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 41 of 46

               Suddenlink-5031
               PO Box 70340
               Philadelphia, PA 19176-0340



               SumCo Benefit Services, LLC
               1350 S. Boulder
               Suite 300
               Tulsa, OK 74119


               Summit Supply Co., Inc
               P.O. Box 7124
               Odessa, TX 79760



               Synthex Organics, LLC
               4601 Cortland Ave.
               Altoona, PA 16601



               TAPIT Oilfield Equipment, LLC
               PO Box 1828
               Cypress, TX 77410



               Tara Energy
               PO Box 301438
               Dallas, TX 75303-1410



               Technology & Calibration, Inc (TechCal)
               3538 Pinemont Drive
               Houston, TX 77018



               Texas Champion Bank
               6124 S. Staples
               Corpus Christi, TX 78413



               Texas Comptroller
               111 E. 17th Street
               Austin, TX 78774-0100
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 42 of 46

               Texas Mobile Property Solutions, LLC
               310 E. Lipan Drive
               Lipan, TX 76462



               The Bosworth Company
               PO Box 3449
               Midland, TX 79702



               The Doctors Center
               4637 South Padre Island Dr
               Corpus Christi, TX 78411



               Tier One LLC.
               2 Penn Center West
               Suite 328B
               Pittsburgh, PA 15276


               Time Warner Cable
               PO Box 60074
               City of Industry, CA 91716



               TorqLite
               P.O. Box 1830
               Covington, LA 70434



               Torque Specialties
               700 E. 2nd Street
               Odessa, TX 79761



               Triple B Mobile Maintenance LLC
               641 Sun Valley Blvd
               Hewitt, TX 76643



               Triple T
               11601 N CR 43
               Coahoma, TX 79511
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 43 of 46

               TSI Flow Products, Inc
               P.O. Box 9182
               Corpus Christi, TX 78469



               Two Men And A Truck
               1066 S. Padre Island Drive
               Corpus Christi, TX 78416



               U-Know Service LLC
               P.O. Box 443
               Casper, Wy 82602



               UniFirst - Corpus Christi
               PO Drawer 2867
               Corpus Christi, TX 78403



               UniFirst- Ohio
               3 Progress Way
               Clarksburg, WV 26301



               United Rentals
               P.O. Box 840514
               Dallas, TX 75284-0514



               United Vision Logistics
               P.O. Box 975357
               Dallas, TX 75397-5357



               US Trustee
               606 N Carancahua
               Corpus Christi, TX 78778-0001



               ValueBank Texas
               3649 Leopard
               Corpus Christi, TX 78408
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 44 of 46

               Verizon Wireless
               PO Box 660108
               Dallas, TX 75266-0108



               Vickie Heflin
               Ward County Courthouse
               PO Box 290
               Monahans, TX 79756


               Vista West Water Company
               PO Box 1738
               Casper, WY 82602



               Voyager Energy Tools
               P.O. Box 5549
               Grandbury, TX 76049



               VTX Telecom, LLC
               PO Box 840955
               Dallas, TX 75284-0955



               Ward County
               P.O. Box 290
               400 S. Allen Suite 102
               Monahans, Texas 79756


               Ward County Road/FMLR
               P.O. Box 290
               Monahans, Texas 79756



               Warren Trucking Co., Inc
               PO Box 103
               Dexter City, OH 45727



               Warrior Supply Alice
               P.O. Box 4989
               Victoria, TX 77903
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 45 of 46

               Washing Equipment of Texas
               1737 N Lexington Blvd
               Corpus Christi, TX 78409



               Waste Management of West Virginia, Inc
               PO Box 13648
               Philadelphia, PA 19101-3648



               WEST OSO ISD
               c/o Nueces County
               901 Leopard St.
               Corpus Christi, TX 78401


               West Texas Hotshot
               P.O. Box 202485
               Dallas, TX 78320-2485



               West Texas Safety Training Center
               PO Box 60828
               Midland, TX 79711



               Western Sling and Supply
               P.O. Box 208
               Sedalia, CO 80135-0208



               WEX Bank
               PO Box 4337
               Carol Stream, IL 60197-4337



               WHITE'S WELDING, LLC
               PO BOX 844670
               BOSTON, MA 0224-4670



               Whitefield Plastics
               2300 W. W. Thorne Drive
               Houston, TX 77073-3316
Case 20-20272 Document 1 Filed in TXSB on 08/18/20 Page 46 of 46

               Wick Phillips Gould & Martin, LLP
               3131 McKinney Ave
               Dallas, TX 75204



               Wickson Creek Special Utility District
               P.O. Box 4756
               Bryan, TX 77805-4756



               Wigington Rumley Dunn & Blair, LLP
               902 Campbell Ave
               Jourdanton, TX 78026



               Work Kare
               2724 Greenwood Road
               Shreveport, LA 71109



               Wysox Cabinet
               167 Hansen Lane
               Rome, PA 18837



               XStreme MD
               Life Line Technologies, LLC
               1028 Forum Dr
               Broussard, LA 70518


               ZENO Office Solutions
               5301 W Loop 250 N
               Midland, TX 79707
